Case 8:21-cv-00581-SDM-TGW Document 11 Filed 03/16/21 Page 1 of 2 PageID 219




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

NERMINA ALIMANOVIC
and ELVIR ISLAMOVIC,

      Plaintiffs,
                                          Case No.: 8:21-cv-00581-SDM-TGW
v.

MERCEDES-BENZ USA, LLC, a
foreign limited liability company;
MERCEDES-BENZ RESEARCH
AND DEVELOPMENT NORTH
AMERICA, INC., a foreign
corporation; DAIMLER NORTH
AMERICA CORPORATION, a
foreign corporation; DAIMLER AG,
a foreign corporation,
__________________________________/

            NOTICE OF POTENTIAL TAG-ALONG ACTIONS

      Plaintiffs, Nermina Alimanovic and Elvir Islamovic, hereby notify this

Court that on March 16, 2021, they filed a Notice of Potential Tag-Along

Actions (“Notice”) with the Judicial Panel on Multidistrict Litigation (the

“Panel”) alerting the Panel that the above-captioned case contains allegations

similar to those included in the actions that the Panel has transferred to the

United States District Court for the Southern District of Florida, Miami

Division, for coordinated pre-trial proceedings pursuant to 28 U.S.C. § 1407.

Plaintiffs’ Notice was filed in MDL docket number 2599, In re Takata Airbag



                                      1
Case 8:21-cv-00581-SDM-TGW Document 11 Filed 03/16/21 Page 2 of 2 PageID 220




Products Liability Litigation.      A copy of the Notice (without exhibits) is

attached as EXHIBIT A.

Dated: March 16, 2021            Respectfully submitted,


                                 /s/ Andrew Parker Felix, Esq.
                                 ANDREW PARKER FELIX, ESQ.
                                 Florida Bar No.: 0685607
                                 STEVEN E. NAUMAN, ESQ.
                                 Florida Bar No.: 106126
                                 BRANDEN WEBER, ESQ.
                                 Florida Bar No.: 124283
                                 JOSHUA R. JACOBSON, ESQ.
                                 Florida Bar No.: 1002264
                                 Morgan & Morgan, P.A.
                                 20 North Orange Avenue, Suite 1600
                                 Orlando, FL 32801
                                 Telephone: (407) 244-3209
                                 Email: andrew@forthepeople.com
                                 Secondary Email: kdimeglio@forthepeople.com
                                 Secondary Email: snauman@forthepeople.com
                                 Secondary Email: bweber@forthepeople.com
                                 Secondary Email: jjacobson@forthepeople.com
                                 Counsel for Plaintiffs

                         CERTIFICATE OF SERVICE

      I hereby certify that, on March 16, 2021, the foregoing document was

electronically filed with the Clerk of Court for the Middle District of Florida,

Tampa Division, by using the Court’s CM/ECF system, which will send a

notice of electronic filing to all counsel of record.

                                       /s/ Andrew Parker Felix, Esq.
                                                 Attorney



                                          2
